Order entered January 29, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00591-CR

                                 NEIL NOBLE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F06-86575-Q

                                         ORDER
       The Court DENIES appellant’s January 28, 2014 motion to retain the record in his

appeal. Neither the documents filed in the appeal nor the community supervision appellant

received, and from which he was discharged on August 24, 2012, meet the criteria for record

retention. See TEX. GOV’T CODE ANN. § 51.204(d), (e).


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE